Citation Nr: 1452335	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent prior to March 23, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 50 percent from March 23, 2010, for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board broadly construes the Veteran's March 2010 statement, wherein he disagrees with the disability rating assigned to his PTSD in the August 2009 rating decision, as a Notice of Disagreement (NOD) to that decision.  The Agency of Original Jurisdiction (AOJ) construed it as a new claim for an increased rating, and did not issue a Statement of the Case (SOC) for the initial rating prior to March 23, 2010.  Accordingly, this issue will be REMANDED for that purpose.  As his rating after March 23, 2010, requires additional development, that claim is also REMANDED to the AOJ.


REMAND

The Veteran was provided a VA compensation examination in September 2010.  His mental health treatment records are current through June 2012.  The Veteran has submitted statements alleging the severity of his PTSD is worse than previously opined.  As the most recent evidence is over two years old and the most recent VA compensation examination is more than four years old, these claims require additional development.

An SOC must also be issued for the time period prior to March 23, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran, with a copy to his representative, addressing the claim for an initial disability rating higher than 30 percent prior to March 23, 2010.

2.  Make arrangements to obtain the Veteran's updated VA treatment records, dated from May 2012 through the present.

Contemporaneously, ask that he authorize VA to obtain all private records of treatment that have not already been associated with the claims file.

3.  Following completion of the above, and after receipt of records, schedule the Veteran for an appropriate examination to determine the severity of his PTSD.  The examiner is asked to review the claims files prior to the examination, and to conduct a complete examination.  The examiner is asked to formulate an opinion on the severity of the Veteran's PTSD symptoms, taking into account his treatment records and any statements received from the Veteran or his friends and family.

The Veteran alleges that his behavior is ritualized, he has impaired impulse control, mood swings, and difficulty adapting to stressful circumstances.  He alleges strained familial and social relationships as a result of his symptoms, which include isolating behaviors.  He alleges difficulty sleeping due to nightmares.  He alleges frequent panic attacks.  He alleges memory and concentration problems.

The examiner is asked to take a detailed mental status, and to conduct all appropriate diagnostic tests.  An opinion as to the level of social and occupational impairment is requested.  All rendered opinions are to be supported with explanatory rationale, which ideally includes references to evidence in the file and medically accepted knowledge.  

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. 

If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

